Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 23, 2019

The Court of Appeals hereby passes the following order:

A19A2319. MARIO R. SULLIVAN v. THE STATE.

      In 2008, a jury found Mario Sullivan guilty of aggravated assault, criminal
damage to property, and several drug and firearm offenses, and the trial court
imposed a total sentence of eight years in prison, to be followed by seventeen years
on probation. We affirmed the denial of Sullivan’s motion for a new trial in an
unpublished opinion. See Sullivan v. State, No. A10A1461 (Nov. 24, 2010).
      In November 2018, Sullivan filed an “Equitable Petition to Vacate a Judgement
[sic] Due to Fraud,” in which he challenged the legality of several aspects of his
prosecution, argued that his trial counsel rendered ineffective assistance, and asked
the trial court to vacate his judgment of conviction as void. The trial court denied
Sullivan’s petition, and he filed a direct appeal to the Supreme Court, which
transferred the matter to this Court. We lack jurisdiction.
      “[A] petition to vacate or modify a judgment of conviction is not an appropriate
remedy in a criminal case.” Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786)
(2009). Any appeal from an order denying or dismissing such a petition or motion
must be dismissed. See Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010);
Harper, 286 Ga. at 218 (2). Consequently, this appeal is hereby DISMISSED for lack
of jurisdiction.


                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      07/23/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.